OPINION ON PETITION TO REHEAR
FONES, Justice.
The petition to rehear does not address itself to the ruling of the Court as set forth in the foregoing opinion. The petition asks us to tax the court costs against Shelby County and the State of Tennessee, and to either commute Becton’s sentence to time served or recommend to the Governor that the sentence be commuted.
Petitioner relies upon T.C.A. § 40-3331. This section, originally enacted as Chapter 20 of the Acts of 1897, was held in Working v. State, 131 Tenn. 186, at 188, 174 S.W. 256 (1914), to apply only to costs in the trial courts. A subsequent amendment to said section imposed costs upon the State in felony cases that proceed to a verdict. We hold that the section remains applicable only to costs in the trial court.
In addition, this proceeding was not an appeal from Becton’s conviction of a felony, but from his petition in the trial court seeking a suspended sentence.
This Court has no authority to consider the other relief requested in the petition to rehear and it is therefore denied
The costs of the appeal in this Court are adjudged against Robert Earl Becton.
DYER, C. J., CHATTIN and Mc-CANLESS, JJ., and LEECH, Special Justice, concur.